DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 7, line 7, “detecting unit 22” should be --detecting unit 2--.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 20 recites “blockage detectors is electrically connected”.  It should be -- blockage detectors are electrically connected--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the buzzer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Niemczura, Sr. et al., U.S. Patent 6,145,626.

As per claim 1, Niemczura, Sr. et al. disclose a lubrication system (10) comprising:
 	 a lubricator (12) [pump], and
 	 a detecting unit (16,18,38,40,42) having an oil introducing part (16) [oil inlet], multiple chambers (18, 64) [mixing module, divider valves], multiple blockage detectors (38, 40) [pressure transducer, solenoid] and a processor (42), the oil introducing part (16) connected between the detecting unit (16,18,38,40,42)  and the lubricator (12), the oil introducing part (16) communicating with the chambers (18, 64), the blockage detectors (38, 40) electrically connected to the processor (42) and monitoring transportation status of lubrication oil of the chambers (18, 64), the processor (42) judging the transportation status of the lubricating oil of the chambers (18, 64) by results from the blockage detectors (38, 40).

As per claim 5, Niemczura, Sr. et al. as set forth above, disclose the processor (42) is electrically connected to the display (col. 6, lines 40-46) which displays the transportation status of the lubricating oil of the chambers (18, 64).   

As per claim 6, Niemczura, Sr. et al. as set forth above, disclose the processor (42) is electrically connected to a buzzer (alarm), when the processor (42) judges that the transportation status of the lubricating oil of one of the chambers (18, 64) is abnormal, the buzzer (alarm) is activated by the processor (42) (col. 7, lines 39-45). 

As per claim 8, Niemczura, Sr. et al. disclose a lubrication system (10) comprising:
 	a lubricator (12);
 	a blockage removal unit (pressurized air) including an air compressor (col. 5, line 2) and a box (18), the box (18) including multiple air inlets and multiple oil paths (col. 6, lines 15-39) (figs. 5, 6), a check valve (82, 84) connected between each air inlet and each oil path, each of path including a first end connected to lubricator (12), a second end of each oil path (322) including an oil outlet (26).
 	The mixing module 18 with its air/oil mixture using pressurized air functions as a blockage removal unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Niemczura, St. et al., U.S. Patent 6,145,626 in view of Shevchenko et al., U.S. Patent Publication 2009/0014245.

As per claim 7, Niemczura, Sr. et al. as set forth above, do not disclose the processor is electrically connected to a wireless transmitter, when the processor judges that the transportation status of the lubricating oil of one of the chambers is abnormal, the wireless transmitter is activated by the processor  to send a blockage signal.  However, Shevchenko et al. in their Systems and Methods for Monitoring Gas Turbine Engines teaches monitoring of lubrication oil.  Results can then be sent to  ground site personnel via wireless communication (abstract, para [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Niemczura et al. with a wireless transmitter, as taught by Shevchenko et al., for the purpose of efficiently transferring blockage information to maintenance personnel that are not close enough to hear an auditory alarm.




Allowable Subject Matter
Claims 2-4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a lubrication system comprising: a lubricator; a blockage removal unit including an air compressor and a box, the box including multiple air inlets and multiple oil paths, a check valve connected between each air inlet and each oil path, each oil path including a first end connected to lubricator, a second end of each oil path including an oil outlet; a detecting unit is connected between the lubricator and the blockage removal unit, the detecting unit includes an oil introducing part, multiple chambers, multiple blockage detectors and a processor, the oil introducing part is connected between the detecting unit and the lubricator, the oil introducing part communicates with the chambers, the blockage detectors are electrically connected to the processor and monitors transportation status of lubrication oi of the chambers, the processor judges the transportation status of the lubricating oil of the chambers by results from the blockage detectors, the blockage removal unit communicates with the chambers , the blockage removal unit is connected to the processor (24), when the processor judges that the transportation status of the lubricating oil of one of the chambers is abnormal, the processor activates the blockage removal unit.
Or in the alternative: 
A lubrication system comprising: a lubricator, and a detecting unit having an oil introducing part, multiple chambers, multiple blockage detectors and a processor, the oil introducing part connected between the detecting unit and the lubricator, the oil introducing part communicating with the chambers , the blockage detectors electrically connected to the processor and monitoring transportation status of lubrication oil of the chambers, the processor judging the transportation status of the lubricating oil of the chambers by results from the blockage detectors, the detecting unit (22) includes a volume distributor which includes a case and multiple valve heads, the chambers are located in the case, the valve heads are connected to the case and respectively communicate with the chambers, each valve head includes a rod which moves beyond or retracts into the chambers corresponding thereto, the blockage detectors each are located at a position to detect a frequency that each of the rods moves beyond the chamber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654